Exhibit 10.8

  

DIRECTOR AGREEMENT

 

This Director Agreement is made as of April 21, 2014 (the "Agreement"), by and
between MobileBits Holdings Corporation, a Nevada corporation ("MobileBits
Holdings"), Pringo, Inc., a Delaware company (“Pringo”), MobileBits Corporation,
a Florida corporation (“MobileBits Corporation”), and Hussein Abu Hassan (the
“Director”).

 

WHEREAS, MobileBits Holdings, Pringo, and MobileBits Corporation each appointed
the Director as a member of the Board of Directors of each entity’s board (each,
a “Board”) on April 21, 2014 and desire to enter into an agreement with the
Director with respect to such appointment; and

 

WHEREAS, the Director wishes to accept such appointment and serve MobileBits
Holdings, Pringo and MobileBits Corporation on the terms set forth herein, and
in accordance with, the provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

Unless otherwise specifically noted, the terms and conditions below shall be
applicable to the Director with respect to each individual entity: MobileBits
Holdings, Pringo and MobileBits Corporation (each, the “Company”), as if fully
set forth in three separate agreements by and between MobileBits Holdings and
Director, Pringo and Director and MobileBits Corporation and Director.

 

1. Position. Subject to the terms and provisions of this Agreement, the Company
shall cause the Director to be appointed as a member of the Board and Vice
Chairman of the Board of Directors and the Director hereby agrees to serve the
Company in that position upon the terms and conditions hereinafter set forth,
provided, however, that the Director's continued service on the Board after the
initial term on the Board shall be subject to any necessary approval by the
Company's stockholders.

 

2. Duties. During the Directorship Term (as defined in Section 5 hereof), the
Director shall serve as a member of the Board, and the Director shall perform
services as is consistent with Director’s position with the Company, as required
and authorized by the By-Laws and Articles of Incorporation of the Company, as
amended, and in accordance with high professional and ethical standards and all
applicable laws and rules and regulations pertaining to the Director’s
performance hereunder, including without limitation, laws, rules and regulations
relating to a public company.

 



 

 

 

The Director will use his best efforts to promote the interests of the Company.
The Company recognizes that the Director (i) is or may become a full-time
employee of another entity and that his responsibilities to such entity must
have priority and (ii) sits or may sit on the Board of Directors of other
entities. Notwithstanding same, the Director will use reasonable business
efforts to coordinate his respective commitments so as to fulfill his
obligations to the Company and, in any event, will fulfill his legal obligations
as a Director. Other than as set forth above, the Director shall not, without
the prior notification to the Board, engage in any other business activity which
could materially interfere with the performance of his duties, services and
responsibilities hereunder or which is in violation of the policies established
from time to time by the Company, provided that the foregoing shall in no way
limit his activities on behalf of (i) his current employer and its affiliates or
(ii) the Board of Directors of those entities on which he/she sits. At such time
as the Board receives such notification, the Board may require the resignation
of the Director if it determines that such business activity does in fact
materially interfere with the performance of the Director’s duties, services and
responsibilities hereunder.

 

The Director's status during the Directorship Term shall be that of an
independent contractor and not, for any purpose, that of an employee or agent
with authority to bind the Company in any respect.

 

3. Board Committees. The Director hereby agrees to serve on or head a Committee
of the Board at the Company’s discretion and to perform all of the duties,
services and responsibilities necessary thereunder.

 

4. Monetary Remuneration. Section 4 represents the exclusive compensation and
benefits that the Director is entitled to for the services rendered hereunder.
All payments and other consideration made or provided to the Director under
Section 4 shall be made or provided without withholding or deduction of any
kind, and the Director shall assume sole responsibility for discharging all tax
or other obligations associated therewith. For the sake of clarity, the
compensation due under this Agreement shall be in addition to any other
compensation to which the Director is entitled under any employment agreement or
other contract or agreement between the Company and the Director.

 

(a) Stock Options. MobileBits Holdings shall grant a stock option (the “Option”)
to the Director to purchase a total of one hundred and fifty thousand (150,000)
shares of common stock of MobileBits Holdings (the “Common Stock”) at an
exercise price of $0.05 USD per share for the Director’s services rendered
hereunder for all three entities, MobileBits Holdings, Pringo and MobileBits
Corporation.

 

(i)Vesting of Stock Options. The Option shall vest and become exercisable on the
first anniversary of the date of grant, provided that none of the Directorship
Terms are terminated under Section 5(d) or Section 5(f). Notwithstanding the
above, the Option shall immediately vest and be issued to the Director if any of
the Directorship Terms are terminated in accordance with Section 5(b), Section
5(c), or Section 5(e) hereof. In the event that a change of control occurs
resulting from (i) a merger of MobileBits Holdings into or with another person
or entity (other than with an affiliated entity or subsidiary of the Company),
or any sale or transfer of the equity interests of MobileBits Holdings in any
such case in which the equity holders of MobileBits Holdings immediately prior
to such transaction possess less than 50% of MobileBits Holdings’ or the
surviving entity's issued and outstanding equity interests immediately after
such transaction; or (ii) the sale by MobileBits Holdings of all or
substantially all of its assets, the Option shall immediately vest and be issued
to the Director.

 



2

 

 

(ii)Termination of Stock Options. The Option expires and shall not be exercised
upon the fifth anniversary of the date of grant; provided that if any of the
directorships are terminated under Section 5(b), Section 5(c), and Section (e),
the Option shall terminate upon the expiration of the applicable time period
following termination of service in accordance with the following:

 

(A)eighteen (18) months after the date of termination, if the directorship is
terminated under Section 5(b);

 

(B)twelve (12) months after the date of termination, if the directorship is
terminated under Section 5(c);

 

(C)three (3) months after the date of termination, if the directorship is
terminated under Section 5(e).

 

(b) Meeting Fees. For in-person attendance to a Board meeting during the
Directorship Term, the Director shall receive $300.00 USD as compensation. For
remote attendance to a Board meeting during the Directorship Term, the Director
shall receive $150.00 USD as compensation.

 

(c) Expense Reimbursements. During the Directorship Term, the Company shall
reimburse the Director for all reasonable out-of-pocket expenses incurred by the
Director in attending any in-person meetings, provided that the Director
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts or similar documentation of
such expenses. Any expense in excess of $100.00 for a single item and $500 in
total must be approved in advance by the Company. Any reimbursements for
allocated expenses (as compared to out-of-pocket expenses of the Director) must
also be approved in advance by the Company.

 

5. Directorship Term. The "Directorship Term", as used in this Agreement, shall
mean the period commencing on the date hereof and terminating on the earliest of
the following to occur:

 

(a) [Intentionally Omitted]

 

(b) the death of the Director ("Death");

 

(c) the disability of the Director during the Directorship Term; For purposes of
this Agreement, “Disability” shall mean a determination by the Company in
accordance with applicable law that due to a physical or mental injury,
infirmity or incapacity, the Director is unable to perform the essential
functions of his job with or without accommodation for 60 days (whether or not
consecutive) during any 12-month period;

 



3

 

 

(d) the termination of the Director from the position of member of the Board by
the Director’s resignation;

 

(e) the removal of the Director from the Board by the shareholders of the
Company or their failure of the stockholders to re-elect the Director to the
Board; and

 

(f) the resignation by the Director from the Board if after the date hereof, the
Chief Executive Officer of his current employer determines that the Director's
continued service on the Board conflicts with his fiduciary obligations to his
current employer (a "Fiduciary Resignation").

 

6. Director's Representation and Acknowledgment. The Director represents to the
Company that his execution and performance of this Agreement shall not be in
violation of any agreement or obligation (whether or not written) that he/she
may have with or to any person or entity, including without limitation, any
prior employer. The Director hereby acknowledges and agrees that this Agreement
(and any other agreement or obligation referred to herein) shall be an
obligation solely of the Company, and the Director shall have no recourse
whatsoever against any stockholder of the Company or any of their respective
affiliates with regard to this Agreement.

 

7. Director Covenants.

 

(a) Unauthorized Disclosure. The Director agrees and understands that in the
Director's position with the Company, the Director has been and will be exposed
to and receive nonpublic information and information relating to the
confidential affairs of the Company and its affiliates (the “Protected
Information”), including but not limited to technical information, business and
marketing plans, strategies, customer information, other information concerning
the Company's products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be nonpublic, confidential and in the nature of trade secrets.
The Director agrees that any Protected Information shall be used only in
furtherance of the performance of the Director’s position with the Company and
in the best interest of the Company. The Director agrees that during the
Directorship Term and thereafter, the Director will keep such information
confidential and will not disclose such information, either directly or
indirectly, to any third person or entity without the prior written consent of
the Company; provided, however, that (i) the Director shall have no such
obligation to the extent such information is or becomes publicly known or
generally known in the Company's industry other than as a result of the
Director's breach of his obligations hereunder and (ii) the Director may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Directorship Term, the Director will
promptly return to the Company all property, keys, notes, memoranda, writings,
lists, files, reports, customer lists, correspondence, tapes, disks, cards,
surveys, maps, logs, machines, technical data or any other tangible product or
document which has been produced by, received by or otherwise submitted to the
Director in the course or otherwise as a result of the Director's position with
the Company during or prior to the Directorship Term, provided that, the Company
shall retain such materials and make them available to the Director if requested
by him in connection with any litigation against the Director under
circumstances in which (i) the Director demonstrates to the reasonable
satisfaction of the Company that the materials are necessary to his defense in
the litigation, and (ii) the confidentiality of the materials is preserved to
the reasonable satisfaction of the Company.

 



4

 

 

(b) Remedies. The Director agrees that any breach of the terms of this Section 7
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Director therefore also agrees
that in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Director and/or any and
all entities acting for and/or with the Director, without having to prove
damages, in addition to any other remedies to which the Company may be entitled
at law or in equity. The terms of this paragraph shall not prevent the Company
from pursuing any other available remedies for any breach or threatened breach
hereof, including but not limited to the recovery of damages from the Director.
The Director acknowledges that the Company would not have entered into this
Agreement had the Director not agreed to the provisions of this Section 7.

 

The provisions of this Section 7 shall survive any termination of the
Directorship Term, and the existence of any claim or cause of action by the
Director against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 7.

 

8. Insurance and Indemnification. The Company hereby covenants and agrees that,
so long as the Director shall continue to serve as an officer, director or
employee of the Company or any of its affiliates and thereafter so long as the
Director shall be subject to any threatened, pending, or completed action, suit,
complaint, hearing, inquiry, investigation, summons, subpoena or other
proceeding, whether civil, criminal, administrative, or investigative (each, a
“Proceeding”) by reason of the fact that the Director was an officer, director
or employee of the Company or its affiliates, the Company shall promptly obtain
and maintain in full force and effect directors’ and officers’ liability
insurance in reasonable amounts and with customary coverages, from established
and reputable insurers. In addition to and without limiting any other right or
remedy available to the Director, the Company agrees to indemnify and hold
Director harmless to the fullest extent authorized in the Company’s Certificate
of Incorporation, as amended, bylaws, as amended, and applicable law, from and
against any and all Expenses, directly or indirectly, caused by, relating to,
based upon, arising out of, or in connection with, Director’s performance of his
activities as a Director of the Company, including, without limitation, any act
or omission by Director in connection with its acceptance of or the performance
or non-performance of its obligations under this Agreement between the Company
and the Director to which these indemnification provisions are attached and form
a part, except to the extent that any such Expenses are found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from the gross negligence, fraud or willful
misconduct of the Director seeking indemnification hereunder. The Company shall
advance all Expenses incurred by the Director in connection with the
investigation, defense, settlement or appeal of any Proceeding to which the
Director is a party or is threatened to be made a party by reason of the fact
that the Director is or was an Agent of the Company (including services as an
Agent of an Affiliate). The Director hereby undertakes to repay such amounts
advanced only if, and to the extent that, it shall be determined ultimately that
the Director is not entitled to be indemnified by the Company as authorized
hereby. The advances to be made hereunder shall be paid by the Company to the
Director within twenty (20) days following delivery of a written request
therefor by the Director to the Company. In the event that the Company takes the
position that Director is not entitled to indemnification in connection with the
proposed settlement of any Proceeding, Director shall have the right at his own
expense to undertake defense of any such claim, insofar as such Proceeding
involves claims against the Director, by written notice given to the Company
within 10 days after the Company has notified Director in writing of its
contention that Director is not entitled to indemnification; provided, however,
that the failure to give such notice within such 10-day period shall not affect
or limit the Company’s obligations with respect to advancement and
indemnification under this Agreement. For purposes of this Agreement, “Expenses”
shall mean all out-of-pocket costs of any type or nature whatsoever (including,
without limitation, all attorneys’ fees and related disbursements), actually and
reasonably incurred by the Director in connection with either the investigation,
defense or appeal of a Proceeding or establishing or enforcing a right to
indemnification under this Agreement or otherwise. Any payments to be made to
Employee pursuant to this Section 8 shall first be made under insurance policies
that the Employer may maintain generally for the benefit of its employees, if
any. An “Affiliate” shall mean any entity controlling, controlled by or under
common control with Employer. The provisions of this Section 8 shall
specifically survive the expiration or earlier termination of this Agreement.
Shall any portion of this Section 8 be held to be invalid, unreasonable, and
arbitrary or against public policy, then such portion of the paragraph shall be
modified to provide Employee with the fullest protection that would be permitted
by law.

 



5

 

 

9. Non-Waiver of Rights. The failure to enforce at any time the provisions of
this Agreement or to require at any time performance by the other party of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part
hereof, or the right of either party to enforce each and every provision in
accordance with its terms. No waiver by either party hereto of any breach by the
other party hereto of any provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions at that
time or at any prior or subsequent time.

 

10. Notices. Every notice relating to this Agreement shall be in writing and
shall be given by personal delivery or by registered or certified mail, postage
prepaid, return receipt requested; to:

 

If to the Company:

 

MobileBits Holdings Corporation / Pringo, Inc. / MobileBits Corporation

Attn. Walter Kostiuk

5901 N. Honore Ave. Ste. 110

Sarasota, FL 34243

 

If to the Director:

 

Hussein Abu Hassan

371 front St. West suite# 220

Toronto, Ontario M5v-3S8

 

Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 10.

 



6

 

 

11. Binding Effect/Assignment. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates, successors (including, without limitation, by
way of merger) and assigns. Notwithstanding the provisions of the immediately
preceding sentence, the Director shall not assign all or any portion of this
Agreement without the prior written consent of the Company.

 

12. Entire Agreement. This Agreement (together with the other agreements
referred to herein) sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
written or oral, between them as to such subject matter.

 

13. Severability. If any court of competent jurisdiction determines that any
provisions set forth in this Agreement, including Section 7, are held to be
invalid, unreasonable, arbitrary or against public policy, then such portion of
such provisions shall be enforceable respect to the maximum duration, scope and
territory as the court determines to be reasonable, and all other provisions of
this Agreement shall remain unaffected.

 

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal state and federal laws of the State of Florida,
without reference to the principles of conflict of laws. All actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined in the county of Sarasota, Florida and the parties hereto hereby
consent to the jurisdiction of such courts in any such action or proceeding;
provided, however, that neither party shall commence any such action or
proceeding unless prior thereto the parties have in good faith attempted to
resolve the claim, dispute or cause of action which is the subject of such
action or proceeding through mediation by an independent third party.

 

15. Legal Fees. The parties hereto agree that the non-prevailing party in any
dispute, claim, action or proceeding between the parties hereto arising out of
or relating to the terms and conditions of this Agreement or any provision
thereof (a "Dispute"), shall reimburse the prevailing party for reasonable
attorney's fees and expenses incurred by the prevailing party in connection with
such Dispute.

 

16. Modifications. Neither this Agreement nor any provision hereof may be
modified, altered, amended or waived except by an instrument in writing duly
signed by the party to be charged.

 

17. Tense and Headings. Whenever any words used herein are in the singular form,
they shall be construed as though they were also used in the plural form in all
cases where they would so apply. The headings contained herein are solely for
the purposes of reference, are not part of this Agreement and shall not in any
way affect the meaning or interpretation of this Agreement.

 



7

 

 

18. Counterparts. This Agreement may be executed in counterparts (including
facsimile and .pdf counterparts), each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his hand, on the day and year first above written.

 

MOBILEBITS HOLDINGS CORPORATION           By:         Name: Walter Kostiuk    
Title: Chief Executive Officer           MOBILEBITS CORPORATION           By:  
      Name: Walter Kostiuk     Title: Chief Executive Officer           PRINGO,
INC.           By:         Name: Walter Kostiuk     Title: Chief Executive
Officer           DIRECTOR           By:         Name: Hussein Abu Hassan      
   

 

 

8



 

